BRANCH, Judge,
concurring specially.
I concur fully in Division 1 because the juvenile court failed to render its decision within 24 hours of the conclusion of the hearing and, therefore, by the clear language of the statute, the petition “shall be deemed granted.” OCGA § 15-11-114 (d). I cannot join the majority in Division 2, however, because appellant did not enumerate the juvenile court’s application of an improper standard of proof as error. For this reason, I concur in judgment only as to Division 2, which cannot be cited as binding precedent. See Court of Appeals Rule 33 (a).